DETAILED ACTION
Remarks

The instant application having Application No. 16/386803 filed on April 17, 2019.  After a thorough search and examination of the present application and in light of prior art made of record, claims 1-20 are allowed. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

Continuation
This application is a continuation of Application 16/374,787 filed 04/04/2019, now U.S. Patent No. 11,106,375. 

Terminal Disclaimer
The terminal disclaimer filed on August 12, 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 11,106,375 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Examiner’s Statement of Reasons for Allowance
Claims 1-20 are allowed over the prior art made of record.
The following is an Examiner’s Statement of Reasons for the indication of allowable subject matter:  Claims 1-20 are allowable over the prior art of record because the Examiner found neither prior art cited in its entirety, nor based on the prior art, found any motivation to combine any of the said prior arts.  
The prior art of records teaches in the same field of invention.  
Narayanamurthy et al. (US Patent Publication No. 2016/0077977 A1) discloses that storage providers can securely store data and avoid data duplication with secure derivative data and offload the responsibility of generating the secure derivative data to the data owners. Initially, a data source will provide an encrypted version of data and the secure derivative data to a remote storage provider. The secure derivative data can include a hash of the data, a hash of the encrypted version of the data, a hash tree generated from the data, and an encrypted version of the key used to encrypt the data. When the remote storage provider later receives a request to store the same data, the remote storage provider uses the secure derivative data for secure proofs of storage and for proof of data possession. 
Prior art of record Augenstein et al. (US Patent Publication No. 2012/0204024 A1) discloses a mechanism which allows to de-duplicate encrypted data such that the de-duplication ratio for encrypted data is similar to the de-duplication ration of the corresponding un-encrypted data and the purpose of encryption is not obfuscated, i.e. only the originator of the data (the client) can decrypt--and hence read--the data. This is achieved by interwoven the de-duplication algorithm with the encryption algorithm in a way that the data are encrypted with a key that is generated from the unencrypted data. Afterwards, that key is itself encrypted with an encryption key being private to a particular client. Due to the fact that the private key is not effecting the encrypted data stream, it can still be de-duplicated efficiently. 
Prior art of record Mondal et al. (US Patent No. 9,298,726 B1) discloses techniques for using a bloom filter in deduplication are described herein. A change log comprising a plurality of data blocks may be received. Values associated with the data blocks may be hashed and compared with a bloom filter. The comparison with the bloom filter identifies data blocks from the change log as unique data blocks or potential duplicate data blocks. A bit by bit comparison of the potential duplicate data blocks and previous data blocks may be performed to determine if any of the potential duplicate data blocks are identical to any of previous data blocks. Such data blocks of the change log that are identified as being identical may be deduplicated.
Cheriton et al. (US Patent Application No. 2016/0291891 A1) discloses data security includes: in response to a request to write data content to a storage, generating encrypted data content based on the data content; attempting to obtain a reference to the encrypted data content in the storage; in the event that the reference to the encrypted data content is obtained, modifying a translation line to refer to the reference to the encrypted data content in the storage; and in the event that the reference to the encrypted data content is not obtained: storing the encrypted data content at a new location; obtaining a reference to the encrypted data content stored at the new location; and modifying the translation line to refer to the reference to the encrypted data content stored at the new location.
Prior art of record El-Shimi et al. (US Patent Application No. 2014/0189348 A1) discloses encryption and deduplication integration between computing devices and a network resource. Files are partitioned into data blocks and deduplicated via removal of duplicate data blocks. Using multiple cryptographic keys, each data block is encrypted and stored at the network resource but can only be decrypted by an authorized user, such as domain entity having an appropriate deduplication domain-based cryptographic key. Another cryptographic key referred to as a content-derived cryptographic key ensures that duplicate data blocks encrypt to substantially equivalent encrypted data.
In contrast to Applicant’s claim 1, the cited references alone or in combination fail to suggest or to teach that “receiving encrypted data from a client device to store within a remote data store, wherein the encrypted data corresponds to data encrypted using a key; receiving, from the client device, metadata comprising hashed data corresponding to a hash of the data, hashed encrypted data corresponding to a hash of the encrypted data, a probabilistic data structure derived from a portion of the data, and an encrypted key corresponding to an encryption of the key; and utilizing the metadata to deduplicate subsequent requests to store encrypted versions of the data to the remote data store, comprising: in response to second hashed data received from a second client device matching the hashed data stored within the 

Independent claims 15 and 20 are similar to that of the independent claim 1; therefore, is allowable for the same reason as claim 1.  The dependent claims, being further limiting to the independent claims, definite and enabled by the specification are also allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record, listed on form PTO-892, and not relied upon, if any, is considered pertinent to applicant' s disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HASANUL MOBIN whose telephone number is (571)270-1289.  The examiner can normally be reached on 8AM to 5:00PM EST M-F.
	   If attempts to reach the examiner by telephone are unsuccessful, the examiner' s supervisor, Fred Ehichioya can be reached on 571-272-4034.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	
/HASANUL MOBIN/
Primary Examiner, Art Unit 2168